UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7603


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN MCCROREY, JR., a/k/a Big C,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Joseph F. Anderson, Jr., Senior
District Judge. (0:98-cr-01186-JFA-11)


Submitted:   February 23, 2016            Decided:   February 26, 2016



Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin McCrorey, Jr., Appellant Pro Se.      Marshall Prince, II,
Jane   Barrett  Taylor,   Assistant   United   States  Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Calvin McCrorey, Jr., appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.   United States v. McCrorey, No. 0:98-cr-01186-

JFA-11 (D.S.C. Sept. 25, 2015).       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                            AFFIRMED




                                  2